Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 03/25/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
           Amended claims 1-2, 7-10, 16, 19, 21 and 23-26 have been examined on the merits.  Claim 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 16, 19, 21 and 23-26 are rejected under 35 USC 103 as being unpatentable over Botto et al. (US 20150290273) in view of Scheunemann et al. (DE 102013225844 DWPI Abstract), Hourigan et al. (WO 2013089720),  Shah (US 20020076422), Pan (CN 103599051 DWPI Abstract), DE Ferran (WO 9749793 DWPI Abstract), Kwak et al. (KR 2011026237 DWPI Abstract) and In S K (KR 2010130094 DWPI Abstract). 
A composition (as a topical cleaning composition) comprising active ingredients (i.e. active ingredients of a plant extract of a natural linseed (and also the linseed natural claimed compounds therein) and/or a polypeptide of a natural oligopeptide), at least one primary surfactant (a sodium laureth sulfate is derived from natural palm kernel oil or natural coconut oil), at least one secondary surfactant (a cocamidopropyl betaine is derived from natural coconut oil and a glycerin (glycerin is a natural compound derived from vegetable oils or animal fats) and further comprising one or more humectant such as a sorbitol or a propylene glycol (a sorbitol is a water-soluble compound that is found naturally in some fruits including apples, apricots, dates, berries and peaches) and one or more moisturizing esters such as an isopropyl myristate within various amount/ranges is claimed. 
Botto teaches a composition for topical cleansing of a subject’s skin which comprising hydrolysate protein of linseed extract (please note that the cited reference’s in paragraph [0039] teaches/discloses an hydrolysate protein of a linseed extract that is also contained of at least 0.1 to 5 g/l of peptide compounds by weight of the dry extract, 0.1 to 2 g/l of sugar by weight of the dry weight of dry extract and essentially includes peptide compounds having a molecular weight below 5.0 kDa and as well as the the same claimed hydrolysate protein of linseed extract would also intrinsic contain the same claimed active ingredients therein) (see entire document including e.g.-title, abstract, paragraphs 0038, 0039, 0043 and claims and especially claims of 1, 2, 6 and 8).   Botto, however, does not teach the further inclusion of an active ingredient (i.e. an active ingredient of a polypeptide of an oligopeptide) at least one primary surfactant (a sodium laureth sulfate), at least one secondary surfactant (a cocoamphodiacetate betaine), a glycerin, one or more humectant such as a sorbitol or a propylene glycol, and one or more moisturizing esters such as an isopropyl myristate therein.
Scheunemann teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise oligopeptide (see entire document including e.g.-pages 1-3)
Hourigan teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise sodium laureth sulfate (see entire document including e.g.-pages 1-5)
Shah teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise glycerin, isopropyl myristrate and sodium lauryl sulfate (see entire document including e.g.-title, abstract, claims, and especially claims 1, 3 and 6)
Pan teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise cocamidopropyl betaine (see entire document including e.g.-pages 1-2)
Kwak teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise propylene glycol (see entire document including e.g.-pages 1-2)
DE Ferran teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise sorbitol (see entire document including e.g.-pages 1-4)
In S K teaches a composition for topical cleansing of a subject’s skin which comprises or may comprise isopropyl myristate (see entire document including e.g.-pages 1-3)
It is obvious to provide a composition (as a topical cleaning composition) comprising active ingredients (i.e. active ingredients of a plant extract of a natural linseed (and also the linseed natural claimed compounds therein) and/or a polypeptide of a natural oligopeptide), at least one primary surfactant (a sodium laureth sulfate is derived from natural palm kernel oil or natural coconut oil), at least one secondary surfactant (a cocamidopropyl betaine is derived from natural coconut oil and a glycerin (glycerin is a natural compound derived from vegetable oils or animal fats) and further comprising one or more humectant such as a sorbitol or a propylene glycol (a sorbitol is a water-soluble compound that is found naturally in some fruits including apples, apricots, dates, berries and peaches) and one or more moisturizing esters such as an isopropyl myristate for their well-known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of being used for a topical cleansing of a subject’s skin) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

            In addition, with respect to instant claims 1, 21 and 23-26, please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112)). 


Response to Arguments
Applicant’s arguments submitted on 03/25/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that Applicant respectfully asserts that the Office has also failed to establish its burden for showing a prima facie case of obviousness with respect to the instant claims, because the Office has failed to consider the claimed invention as a whole.  Moreover, Applicant argues that Applicant respectfully assets that selectively combining single-ingredient disclosures from disparate individual references to cure the deficiencies of Botto constitutes precisely the type of improper hindsight bias that MPEP § 2141 cautions against.  In particular, the Federal Circuit has explicitly rejected this type of obviousness assessment based upon dividing an invention into component parts and using the invention as a roadmap to amalgamate otherwise unrelated prior art references.  See, e.g., Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed. Cir. 2004). Therefore, none of the cited references disclose, teach, or suggest the use of the particularly-claimed active ingredients in compositions comprising the claimed specific surfactant mixtures.  Claims 2, 7-10, 16, 19, 21 and 23-26 depend from claim 1, and are patentable for at least the reasons set forth above.  
In response, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Botto, Sheunemann, Hourigan, Wen (replaced by Shah), Pan, Kawk, DE Ferran and In S K, individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Sheunemann, Hourigan, Wen (replaced by Shah), Pan, Kawk, DE Ferran and In S K are cited to remedy Botto’s deficiency.  First, Scheunemann remedies Botto’s deficiency because the cited reference of Scheunemann, in its entire document including e.g.-pages 1-3, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise oligopeptide. Secondly, Hourigan remedies Botto’s deficiency because the cited reference of Hourigan, in its entire document including e.g.-pages 1-5, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise sodium laureth sulfate.  Thirdly, Shah remedies Botto’s deficiency because the cited reference of Shah, in its entire document including e.g.-title, abstract, claims, and especially claims 1, 3 and 6, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise glycerin, isopropyl myristrate and sodium lauryl sulfate. Fourthly, Pan remedies Botto’s deficiency because the cited reference of Pan, in its entire document including e.g.-pages 1-2, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise cocamidopropyl betaine. Fifthly, Kwak remedies Botto’s deficiency because the cited reference of Kwak, in its entire document including e.g.-pages 1-2, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise propylene glycol. Sixthly, DE Ferran remedies Botto’s deficiency because the cited reference of DE Ferran, in its entire document including e.g.-pages 1-4, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise sorbitol. Lastly, In S K remedies Botto’s deficiency because the cited reference of DE Ferran, in its entire document including e.g.-pages 1-3, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise isopropyl myristate. Therefore, Examiner concludes it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition (as a topical cleaning composition) comprising active ingredients (i.e. active ingredients of a plant extract of a natural linseed (and also the linseed natural claimed compounds therein) and/or a polypeptide of a natural oligopeptide), at least one primary surfactant (a sodium laureth sulfate is derived from natural palm kernel oil or natural coconut oil), at least one secondary surfactant (a cocamidopropyl betaine is derived from natural coconut oil and a glycerin (glycerin is a natural compound derived from vegetable oils or animal fats) and further comprising one or more humectant such as a sorbitol or a propylene glycol (a sorbitol is a water-soluble compound that is found naturally in some fruits including apples, apricots, dates, berries and peaches) and one or more moisturizing esters such as an isopropyl myristate for their well-known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of being used for a topical cleansing of a subject’s skin) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Moreover, Applicant argues that Applicant respectfully asserts that the instant Office Action fails establish prima facie case of obviousness over the applied references.  Independent claim 1 recites the inclusion of each of the following: from about 0.005 wt.% to about 0.1 wt.% of an active ingredient; from about 3 wt.% to about 13 wt.% of at least on primary surfactant; from about 3 wt.% to about 13 wt.% of at least one secondary surfactant comprising cocamidopropyl betaine; and from about 0.4 to about 3 wt.% of one or more humectants comprising glycerin.  However, in the instant Office Action, it is wholly unclear which, if any, elements of the eight applied references allegedly disclose the recited concentrations of active ingredient, primary surfactant, secondary surfactant, and humectant, as claimed.  Pursuant MPEP §2142, “the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness.”  Applicant respectfully asserts that the instant Office Action fails that burden, as there is no clear explanation in the Office Action as to which, if any, of the applied references discloses a composition comprising the recited concentrations of each of the aforementioned ingredients.  
In response, Examiner still maintains that independent claim 1 (as well as the dependent claims) is not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  For example, Examiner cannot determine the synergetic effect (within Applicant’s specification working examples) of the combination of the instantly claimed active ingredients to synergistically have the instantly claimed functional effect (i.e. functional effect of for stimulating the production and/or activity of antimicrobial peptides), because Applicant’s specification does not demonstrate a comparison of the composition to its individual parts within the claimed ranges.  Furthermore, Applicant data/evidence in Applicant’s specification working examples does not demonstrate a greater than additive effect of the individual components and is not probative of unexpected results. Please also note that synergy is a phenomenon between two or more components of a composition and it is known in the art to be highly reliant upon the relative amounts for the unexpected increase of activity.  Examiner does not see evidence of synergy corresponding to the claimed ranges of active ingredients such as where does Applicant demonstrate evidence across the range of from about 0.005 wt.% to about 0.1 wt.% of an active ingredient; from about 3 wt.% to about 13 wt.% of at least on primary surfactant; from about 3 wt.% to about 13 wt.% of at least one secondary surfactant comprising cocamidopropyl betaine; and from about 0.4 to about 3 wt.% of one or more humectants comprising glycerin?  It appears to Examiner (and again especially within independent claim 1) that Applicant’s specification does not demonstrate that the claimed composition with all the claimed active ingredients within an effective specific amount/ratios functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed. Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655